DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 13, the limitation “the shoe” lacks antecedent basis within the claim which renders the claim indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
MPEP 804(1) indicates that a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,577,047 (subsequently abbreviated ‘047). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-18 of ‘047 anticipate Claims 1-17 of the instant application.
Re 1, Claims 1/11 of ‘047 discloses: a pedal assembly comprising: a pedal body (column 7, line 32); a housing (column 7, line 33); at least one first magnetic element (column 7, line 33) positioned in (column 8, lines 16-18) the housing, the at least one first magnetic element being axially magnetized (column 7, lines 37-38); and a spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing (column 7, lines 39-42), the spindle being releasably connected to the pedal body and housing, the pedal body and housing being rotatable relative to the spindle (column 7, lines 39-42).  
Re 2, Claim 2 of ‘047 discloses: wherein the at least one first magnetic element comprises axially-magnetized Neodymium.  
Re 3, Claim 1 of ‘047 discloses: a plate element (column 7, line 43) configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing, wherein the plate element includes at least one second magnetic element (column 7, lines 43-49).  
Re 4, Claim 5 of ‘047 discloses: wherein the at least one second magnetic element comprises axially-magnetized Neodymium.  
Re 5, Claim 4 of ‘047 discloses: wherein the at least one first magnetic element includes two magnetic elements, and each of the two magnetic elements are disposed on a respective one of opposed sides of the housing.  
Re 6, Claim 6 of ‘047 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 43-49), wherein the plate element includes at least one ferrous metal cleat (column 8, lines 5-6).  
Re 7, Claim 7 of ‘047 discloses: wherein the at least one first magnetic element is encased in zinc.  
Re 8, Claim 8 of ‘047 discloses: wherein the at least one second magnetic element is encased in zinc.  
Re 9, Claim 1 of ‘047 discloses: wherein the housing is disposed at a center of the pedal body (column 7, line 34).  
Re 10, Claim 10 of ‘047 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 43-49), wherein the plate element comprises stainless steel (column 8, lines 13-14).  
Re 11, Claim 11 of ‘047 discloses: wherein the housing surrounds but does not cover the at least one first magnetic element.  
Re 12, Claim 1 of ‘047 discloses: wherein the spindle includes threads (column 7, line 40) at one of the first and second ends, the threads providing the releasable connection with the pedal body.  
Re 13, Claim 12 of ‘047 discloses: a method of using a pedal assembly comprising: providing a pedal body (column 8, line 20), a housing (column 8, line 21), a spindle (column 8, line 28), and a plate element (column 8, line 32), the housing including at least one first magnetic element (column 8, lines 21-22), the at least one first magnetic element being axially magnetized (column 8, lines 26-27), the spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and housing and being releasably connected to the pedal body (column 8, lines 28-31), the housing and pedal body being rotatable about the rotation axis; and providing a releasable magnetic connection between the plate element and the at least one first magnetic element when the shoe is supported on the pedal body (column 8, lines 36-39).  
Re 14, Claim 13 of ‘047 discloses: sliding the shoe laterally relative to the pedal 15Attorney Docket No. 105365.0006 body to disconnect the magnetic connection.  
Re 15, Claim 12 of ‘047 discloses: wherein the plate element comprises at least one second magnetic element (column 8, lines 34-35).  
Re 16, Claim 12 of ‘047 discloses: wherein the housing is disposed at a center of the pedal body (column 8, lines 22-23).  
Re 17, Claim 18 of ‘047 discloses: wherein the housing comprises stainless steel, and the housing surrounds but does not cover the at least one first magnetic element.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,737,746 (subsequently abbreviated ‘746). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of ‘746 anticipate, and are obvious combinations of, Claims 1-17 of the instant application.
Re 1, Claim 1 of ‘746 discloses: a pedal assembly comprising: a pedal body (column 7, line 29); a housing (column 7, line 30); at least one first magnetic element (column 7, line 32) positioned in the housing, the at least one first magnetic element being axially magnetized (column 7, lines 33-34); and a spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing (column 7, lines 35-38), the spindle being releasably connected to the pedal body and housing, the pedal body and housing being rotatable relative to the spindle (column 7, lines 35-36).  
Re 2, Claim 2 of ‘746 discloses: wherein the at least one first magnetic element comprises axially-magnetized Neodymium.  
Re 3, Claim 1 of ‘746 discloses: a plate element (column 7, line 39) configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing, wherein the plate element includes at least one second magnetic element (column 7, lines 39-45).  
Re 4, Claim 5 of ‘746 discloses: wherein the at least one second magnetic element comprises axially-magnetized Neodymium.  
Re 5, Claim 4 of ‘746 discloses: wherein the at least one first magnetic element includes two magnetic elements, and each of the two magnetic elements are disposed on a respective one of opposed sides of the housing.  
Re 6, Claim 6 of ‘746 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 39-45), wherein the plate element includes at least one ferrous metal cleat (column 8, lines 1-2).  
Re 7, Claim 7 of ‘746 discloses: wherein the at least one first magnetic element is encased in zinc.  
Re 8, Claim 8 of ‘746 discloses: wherein the at least one second magnetic element is encased in zinc.  
Re 9, Claim 1 of ‘746 discloses: wherein the housing is disposed at a center of the pedal body (column 7, line 30).  
Re 10, Claim 10 of ‘746 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 39-45), wherein the plate element comprises stainless steel (column 8, lines 13-14).  
Re 11, Claim 11 of ‘746 discloses: wherein the housing surrounds but does not cover the at least one first magnetic element.  
Re 12, Claim 12 of ‘746 discloses: wherein the spindle includes threads at one of the first and second ends, the threads providing the releasable connection with the pedal body.  
Re 13, Claim 13 of ‘746 discloses: a method of using a pedal assembly comprising: providing a pedal body (column 8, line 18), a housing (column 8, line 18), a spindle (column 8, line 18), and a plate element (column 8, line 18), the housing including at least one first magnetic element (column 8, lines 19-20), the at least one first magnetic element being axially magnetized (column 8, lines 21-22), the spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and housing and being releasably connected to the pedal body (column 8, lines 23-27), the housing and pedal body being rotatable about the rotation axis; and providing a releasable magnetic connection between the plate element and the at least one first magnetic element when the shoe is supported on the pedal body (column 8, lines 30-34).  
Re 14, Claim 14 of ‘746 discloses: sliding the shoe laterally relative to the pedal 15Attorney Docket No. 105365.0006 body to disconnect the magnetic connection.  
Re 15, Claim 13 of ‘746 discloses: wherein the plate element comprises at least one second magnetic element (column 8, lines 27-28).  
Re 16, Claim 13 of ‘746 discloses: wherein the housing is disposed at a center of the pedal body (column 8, lines 20-21).  
Re 17, Claim 19 of ‘746 discloses: wherein the housing comprises stainless steel, and the housing surrounds but does not cover the at least one first magnetic element.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,953,952 (subsequently abbreviated ‘952). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-22 of ‘952 anticipate, and are obvious combinations of, Claims 1-20 of the instant application.
Re 1, Claim 1 of ‘952 discloses: a pedal assembly comprising: a pedal body (column 7, line 33); a housing (column 7, line 34); at least one first magnetic element (column 7, lines 35-36) positioned in the housing, the at least one first magnetic element being axially magnetized (column 7, lines 36-37); and a spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing (column 7, lines 38-41), the spindle being releasably connected to the pedal body and housing, the pedal body and housing being rotatable relative to the spindle (column 7, lines 38-39).  
Re 2, Claim 2 of ‘952 discloses: wherein the at least one first magnetic element comprises axially-magnetized Neodymium.  
Re 3, Claim 3 of ‘952 discloses: a plate element (column 7, line 42) configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 42-45), wherein the plate element includes at least one second magnetic element (column 7, lines 49-50).  
Re 4, Claim 4 of ‘952 discloses: wherein the at least one second magnetic element comprises axially-magnetized Neodymium.  
Re 5, Claim 5 of ‘952 discloses: wherein the at least one first magnetic element includes two magnetic elements, and each of the two magnetic elements are disposed on a respective one of opposed sides of the housing.  
Re 6, Claim 6 of ‘952 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 42-45), wherein the plate element includes at least one ferrous metal cleat (column 7, lines 58-59).  
Re 7, Claim 7 of ‘952 discloses: wherein the at least one first magnetic element is encased in zinc.  
Re 8, Claim 8 of ‘952 discloses: wherein the at least one second magnetic element is encased in zinc.  
Re 9, Claim 9 of ‘952 discloses: wherein the housing is disposed at a center of the pedal body.  
Re 10, Claim 10 of ‘952 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 42-45), wherein the plate element comprises stainless steel (column 7, lines 66-67).  
Re 11, Claim 11 of ‘952 discloses: wherein the housing surrounds but does not cover the at least one first magnetic element.  
Re 12, Claim 12 of ‘952 discloses: wherein the spindle includes threads at one of the first and second ends, the threads providing the releasable connection with the pedal body.  
Re 13, Claim 13 of ‘952 discloses: a method of using a pedal assembly comprising: providing a pedal body (column 8, line 9), a housing (column 8, line 9), a spindle (column 8, line 9), and a plate element (column 8, line 9), the housing including at least one first magnetic element (column 8, lines 10-11), the at least one first magnetic element being axially magnetized (column 8, lines 11-12), the spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and housing and being releasably connected to the pedal body (column 8, lines 12-16), the housing and pedal body being rotatable about the rotation axis; and providing a releasable magnetic connection between the plate element and the at least one first magnetic element when the shoe is supported on the pedal body (column 8, lines 19-21).  
Re 14, Claim 14 of ‘952 discloses: sliding the shoe laterally relative to the pedal 15Attorney Docket No. 105365.0006 body to disconnect the magnetic connection.  
Re 15, Claim 15 of ‘952 discloses: wherein the plate element comprises at least one second magnetic element.  
Re 16, Claim 16 of ‘952 discloses: wherein the housing is disposed at a center of the pedal body.  
Re 17, Claim 17 of ‘952 discloses: wherein the housing comprises stainless steel, and the housing surrounds but does not cover the at least one first magnetic element.
Re 18, Claim 18 of ‘952 discloses: a pedal assembly comprising: a pedal body (column 8, line 33); a housing having a flat planar surface arranged to contact a user's shoe (column 8, lines 34-36); at least one first magnetic element positioned in the housing (column 8, lines 37-38); and a spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing (column 8, lines 39-41), the pedal body and housing being rotatable about the rotation axis.  
Re 19, Claim 19 of ‘952 discloses: wherein the at least one first magnetic element is axially magnetized.  
Re 20, Claim 20 of ‘952 discloses: wherein the housing is positioned centrally relative to the pedal body.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,305,836 (subsequently abbreviated ‘836). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-22 of ‘836 anticipate, and are obvious combinations of, Claims 1-20 of the instant application.
Re 1, Claim 1 of ‘836 discloses: a pedal assembly comprising: a pedal body (column 7, line 38); a housing (column 7, line 39); at least one first magnetic element (column 7, lines 40-41) positioned in the housing, the at least one first magnetic element being axially magnetized (column 7, lines 41-42); and a spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing, the spindle being releasably connected to the pedal body and housing, the pedal body and housing being rotatable relative to the spindle (column 7, lines 43-47).  
Re 2, Claim 2 of ‘836 discloses: wherein the at least one first magnetic element comprises axially-magnetized Neodymium.  
Re 3, Claim 3 of ‘836 discloses: a plate element (column 7, line 48) configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 48-51), wherein the plate element includes at least one second magnetic element (column 7, lines 55-56).  
Re 4, Claim 4 of ‘836 discloses: wherein the at least one second magnetic element comprises axially-magnetized Neodymium.  
Re 5, Claim 6 of ‘836 discloses: wherein the at least one first magnetic element includes two magnetic elements, and each of the two magnetic elements are disposed on a respective one of opposed sides of the housing.  
Re 6, Claim 7 of ‘836 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 48-51), wherein the plate element includes at least one ferrous metal cleat (column 7, lines 66-67).  
Re 7, Claim 8 of ‘836 discloses: wherein the at least one first magnetic element is encased in zinc.  
Re 8, Claim 5 of ‘836 discloses: wherein the at least one second magnetic element is encased in zinc.  
Re 9, Claim 9 of ‘836 discloses: wherein the housing is disposed at a center of the pedal body.  
Re 10, Claim 10 of ‘836 discloses: a plate element configured to be connected to a shoe, the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing (column 7, lines 48-51), wherein the plate element comprises stainless steel (column 8, lines 5-6).  
Re 11, Claim 11 of ‘836 discloses: wherein the housing surrounds but does not cover the at least one first magnetic element.  
Re 12, Claim 12 of ‘836 discloses: wherein the spindle includes threads at one of the first and second ends, the threads providing the releasable connection with the pedal body.  
Re 13, Claim 13 of ‘836 discloses: a method of using a pedal assembly comprising: providing a pedal body (column 8, line 15), a housing (column 8, line 15), a spindle (column 8, line 15), and a plate element (column 8, line 15), the housing including at least one first magnetic element (column 8, lines 16-17), the at least one first magnetic element being axially magnetized (column 8, lines 17-18), the spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and housing and being releasably connected to the pedal body (column 8, lines 12-16), the housing and pedal body being rotatable about the rotation axis (column 8, lines 18-22); and providing a releasable magnetic connection between the plate element and the at least one first magnetic element when the shoe is supported on the pedal body (column 8, lines 24-26).  
Re 14, Claim 14 of ‘836 discloses: sliding the shoe laterally relative to the pedal 15Attorney Docket No. 105365.0006 body to disconnect the magnetic connection.  
Re 15, Claim 15 of ‘836 discloses: wherein the plate element comprises at least one second magnetic element.  
Re 16, Claim 16 of ‘836 discloses: wherein the housing is disposed at a center of the pedal body.  
Re 17, Claim 17 of ‘836 discloses: wherein the housing comprises stainless steel, and the housing surrounds but does not cover the at least one first magnetic element.
Re 18, Claim 18 of ‘836 discloses: a pedal assembly comprising: a pedal body (column 8, line 38); a housing having a flat planar surface arranged to contact a user's shoe (column 8, lines 39-40); at least one first magnetic element positioned in the housing (column 8, lines 41-42); and a spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing, the pedal body and housing being rotatable about the rotation axis (column 8, lines 43-46).  
Re 19, Claim 19 of ‘836 discloses: wherein the at least one first magnetic element is axially magnetized.  
Re 20, Claim 20 of ‘836 discloses: wherein the housing is positioned centrally relative to the pedal body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2011/0239816).
	Re 1, Chen discloses: a pedal assembly comprising: a pedal body (5); a housing (2); at least one first magnetic element (231) positioned in the housing, the at least one first magnetic element being axially magnetized (231 magnetized along axial direction of 1); and a spindle (1) having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing (fig 1), the spindle being releasably connected to the pedal body and housing, the pedal body and housing being rotatable relative to the spindle (fig 1).
	Re 11, Chen discloses: wherein the housing surrounds but does not cover the at least one first magnetic element (fig 1).
	Re 12, Chen discloses: wherein the spindle includes threads (12) at one of the first and second ends, the threads providing the releasable connection with the pedal body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 8,714,052) in view of Aeschbach (US 5,473,963).
	Re 1, 13, 18, Chamberlain discloses: 
a pedal assembly comprising: a pedal body (20); a housing (64); and a spindle (40) having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing, the spindle being releasably connected to the pedal body and housing, the pedal body and housing being rotatable relative to the spindle [Claim 1];
a method of using a pedal assembly comprising: providing a pedal body (20), a housing (64), a spindle (40), and, the spindle having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and housing and being releasably connected to the pedal body, the housing and pedal body being rotatable about the rotation axis (fig 6) [Claim 13]; 
a pedal assembly comprising: a pedal body (20); a housing (64) having a flat planar surface (fig 5) arranged to contact a user's shoe; and a spindle (40) having a first end, a second end, and a rotation axis, the spindle extending through the pedal body and the housing, the pedal body and housing being rotatable about the rotation axis (figs 1 and 6) [Claim 18].
	 
	Chamberlain does not disclose: 
at least one first magnetic element positioned in the housing, the at least one first magnetic element being axially magnetized [Claim 1];
a plate element, the housing including at least one first magnetic element, the at least one first magnetic element being axially magnetized; and providing a releasable magnetic connection between the plate element and the at least one first magnetic element when the shoe is supported on the pedal body [Claim 13];
at least one first magnetic element positioned in the housing [Claim 18].

Aeschbach teaches: 
at least one first magnetic element (72) positioned in the housing (52/62), the at least one first magnetic element being axially magnetized (polarity disposed along axial direction of each 72) [Claim 1];
a plate element (84/76), the housing (52/62) including at least one first magnetic element (72), the at least one first magnetic element being axially magnetized (polarity disposed along axial direction of each 72); and providing a releasable magnetic connection between the plate element and the at least one first magnetic element when the shoe is supported on the pedal body (each 72 can magnetically engage with respective ones of 92) [Claim 13];
at least one first magnetic element (72) positioned in the housing (52/62) [Claim 18]; 
for the purpose of attaching the shoe to the pedal in a manner that supplies force to the pedal during the up stroke (column 1, lines 17-20).

It would have been obvious to one of ordinary skill in the art at the time of filing to have provided each planar surface of the housing of Chamberlain with a magnet, and thus to have provided Chamberlain with: at least one first magnetic element positioned in the housing, the at least one first magnetic element being axially magnetized [Claim 1]; a plate element, the housing including at least one first magnetic element, the at least one first magnetic element being axially magnetized; and providing a releasable magnetic connection between the plate element and the at least one first magnetic element when the shoe is supported on the pedal body [Claim 13]; at least one first magnetic element positioned in the housing [Claim 18]; as taught by Aeschbach; for the purpose of attaching the shoe to the pedal in a manner that supplies force to the pedal during the up stroke.
Re 2, the resulting combination of Chamberlain in view of Aeschbach (subsequently referred to as “Chamberlain et al”) discloses: wherein the at least one first magnetic element comprises axially-magnetized Neodymium (Aeschbach, column 3, lines 57-58).
Re 3, Chamberlain et al discloses: a plate element (Aeschbach, 76/84) configured to be connected to a shoe (Aeschbach, 42), the plate element being magnetically connected to the at least one first magnetic element when the plate element is positioned adjacent to the housing, wherein the plate element includes at least one second magnetic element (Aeschbach, 92).
Re 4, Chamberlain et al discloses: wherein the at least one second magnetic element comprises axially-magnetized Neodymium (Aeschbach, column 4, line 20).
Re 5, Chamberlain et al discloses: wherein the at least one first magnetic element includes two magnetic elements, and each of the two magnetic elements are disposed on a respective one of opposed sides of the housing (combination proposed above is to provide each of planar surfaces of 64 as illustrated in fig 5 of Chamberlain with magnets which results in limitation because Chamberlain discloses each side of pedal is reflectively symmetric).
Re 6, Chamberlain et al discloses: a plate element (Aeschbach, 76/84) configured to be connected to a shoe (Aeschbach, 42), the plate element being magnetically connected (through 92) to the at least one first magnetic element when the plate element is positioned adjacent to the housing, wherein the plate element (Aeschbach, 76/84) includes at least one ferrous metal cleat (Aeschbach, 76; Aeschbach, column 4, line 5).
Re 10, Chamberlain et al discloses: a plate element (Aeschbach, 76/84) configured to be connected to a shoe (Aeschbach, 42), the plate element being magnetically connected (through 92) to the at least one first magnetic element when the plate element is positioned adjacent to the housing, wherein the plate element (Aeschbach, 76/84) comprises stainless steel (Aeschbach, column 3, line 25).  
Re 11, Chamberlain et al discloses: wherein the housing (Aeschbach, 52/62) surrounds but does not cover the at least one first magnetic element (Aeschbach, fig 4).  
Re 12, Chamberlain further discloses: wherein the spindle includes threads (41) at one of the first and second ends, the threads providing the releasable connection with the pedal body.
Re 15, Chamberlain et al discloses: wherein the plate element (Aeschbach, 76/84) comprises at least one second magnetic element (Aeschbach, 92).
Re 17, Chamberlain et al discloses: wherein the housing (Aeschbach, 62/52) comprises stainless steel (Aeschbach, column 3, line 25), and the housing surrounds but does not cover the at least one first magnetic element (Aeschbach, fig 4).
Re 19, Chamberlain et al discloses: wherein the at least one first magnetic element is axially magnetized (Aeschbach, fig 4, polarity is disposed along axial axis of 72).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 8,714,052) in view of Aeschbach (US 5,473,963), as applied to Claims 1 and 3 above, in view of Zinc (“Zinc,” Wikipedia Page, dated by Wayback Machine to 11/6/2015, url:< https://web.archive.org/web/20151106193246/https://en.wikipedia.org/wiki/Zinc#Applications>).
Re 7-8, Chamberlain et al discloses the limitations of Claims 1 and 3 (see rejections above).
Chamberlain et al does not disclose: wherein the at least one first magnetic element is encased in zinc [Claim 7]; wherein the at least one second magnetic element is encased in zinc [Claim 8].
Zinc (Wikipedia Page) teaches: that zinc attracts almost all local oxidation until it completely corrodes (see Applications Section, Anti-corrosion and batteries).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided each of the first and second magnetic elements of Chamberlain et al as encased in Zinc, and thus to have provided Chamberlain et al with: wherein the at least one first magnetic element is encased in zinc [Claim 7]; wherein the at least one second magnetic element is encased in zinc [Claim 8]; as taught by Zinc (Wikipedia Page), for the purpose of providing an anti-corrosion coating that attracts almost all local oxidation, instead of the first and second magnetic elements, until it completely corrodes.
Conclusion
Sitbon (US 2005/0102802) demonstrates that it is known to coat a magnet with zinc (see paragraph [0112]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/           Examiner, Art Unit 3656